Citation Nr: 0915090	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  03-27 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for atopic eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The veteran had active military service from January 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for atopic 
eczema was last denied in a September 1999 rating decision.  
The veteran did not timely perfect an appeal as to that 
decision, and it is final.

2.  None of the new evidence submitted subsequent to 
September 1999 in support of the veteran's claim for service 
connection for atopic eczema is material.


CONCLUSIONS OF LAW

1.  The September 1999 RO rating decision that denied 
reopening the Veteran's claim for service connection for a 
skin disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for atopic eczema is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, VA is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.

In the present case, notice was provided to the veteran in 
December 2006, December 2007 and May 2008.  Although these 
notices were deficient in that they were untimely, the Board 
finds these notices otherwise fully comply with VA's duty to 
notify.  The Veteran's claim was readjudicated in December 
2008 after providing the Veteran sufficient time to reply to 
the notices.  Therefore, the Board finds that any deficiency 
as to timing of notice was cured by proper notice and 
subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (defects in timing of notice may be 
cured by affording the veteran appropriate notice and 
subsequent adjudication).

Likewise, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the 
veteran has failed to submit new and material evidence to 
reopen his claim for service connection for atopic eczema, VA 
was not obligated to provide him with a medical examination.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran has been seeking service connection for a skin 
disorder since 1980 both on a direct basis and as due to 
exposure to herbicides in the Republic of Vietnam.  His claim 
has been denied in rating decisions issued in September 1980, 
September 1984, March 1992, April 1994 and September 1999.  
Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a Notice of Disagreement with 
the decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  The Board notes that the Veteran 
submitted a Notice of Disagreement with the September 1999 
rating decision, but he failed to perfect an appeal by filing 
a timely substantive appeal after the issuance of a Statement 
of the Case in January 2000.  Therefore, the September 1999 
rating decision is final.  38 U.S.C.A. § 7105.

In March 2002, the Veteran submitted a claim for service 
connection for atopic eczema, alleging that he has been 
treated for this condition continuously since separation from 
service.  Furthermore, the Board notes that early treatment 
records from 1984 show a diagnosis of atopic eczema although 
the Veteran's claim was adjudicated broadly as on for a skin 
condition.  Thus, the Board finds that this is a claim to 
reopen the Veteran's previously denied claims for service 
connection for a skin disorder.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  "New" evidence is defined as 
evidence not previously submitted to agency decision makers, 
and "material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received 
subsequent to September 1999 (the last adjudication of his 
claim) is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

New evidence received since the last final denial in 
September 1999 includes the Veteran's testimony at a December 
2002 RO hearing, a statement from the Veteran's mother, VA 
treatment records from March 2002 through July 2006, and 
service clinical records from the 249th General Hospital from 
1969.  The Board notes that the Veteran had identified 
treatment records from two private doctors but, in response 
to the RO's requests for records, these doctors responded 
that they have no records for the Veteran.

The Board finds that, although this evidence is new, none of 
it is material.  The Veteran has been advised that, in order 
for new evidence to be considered material, it must pertain 
to the reason his claim was previously denied, which was 
because the evidence failed to show the skin disorder 
occurred in service or was caused by service.  The evidence 
the Veteran has submitted is either cumulative or fails to 
raise a reasonable possibility of substantiating the claim.

The Veteran has alleged that he has had a skin disorder since 
service in the Republic of Vietnam, and he has received 
continuous care for it since his separation from service.  At 
a hearing before a Decision Review Officer sitting at the RO 
in December 2002, the Veteran testified he was treated at the 
249th General Hospital in Japan for a skin disease.  These 
records were obtained for 1969, but fail to show any 
treatment for a skin disorder.  Thus, this evidence is not 
material as it fails to raise a reasonable possibility of 
substantiating the claim in that it does not establish the 
missing fact of an onset in service.

Furthermore, the VA treatment records submitted by the 
Veteran are cumulative as they merely show that the Veteran 
continues to be treated for a skin disorder.  These medical 
records, however, fail to establish a relationship exists 
between the Veteran's current skin disorder and any injury or 
disease incurred in service.

Finally, the Board finds that the statement from the 
Veteran's mother is not material because it is merely 
cumulative.  It simply restates the Veteran's long standing 
contentions of post service continuity of symptomatology, and 
fails to establish an in-service incurrence.  Thus, the 
mother's statement fails to raise a reasonable possibility of 
substantiating the Veteran's claim and is not material to 
reopen the claim for service connection for a skin disorder.

For the foregoing reasons, the Board finds that none of the 
new evidence received since September 1999 is material.  The 
Veteran's claim to reopen for atopic eczema must, therefore, 
be denied.


ORDER

New and material evidence not having been received, the 
Veteran's claim for service connection for atopic eczema is 
not reopened.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


